PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
The Broad Institute, Inc. et al.
Application No. 16/063,643
Filed: 18 Jun 2018
For: NOVEL CRISPR ENZYMES AND SYSTEMS
Docket No. 114203-1037
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the July 6, 2022 petition filed under 37 CFR 1.183 requesting waiver of the requirement in 37 CFR 1.321(d) that the reference1 listed in the terminal disclaimer concurrently filed be prior art that is disqualified in the manner set forth in 37 CFR 1.104(c)(5)(ii). This is also a decision on the July 6, 2022 petition under 37 CFR 1.182, requesting expedited consideration of the petition under 37 CFR 1.183. 

The petition under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 1.183 is DISMISSED.

FEES

Receipt of the petition fee of $420 pursuant to 37 CFR 1.17(f) for the petition under                  37 CFR 1.183 and the petition fee of $420 pursuant to 37 CFR 1.17(f) for the petition under       37 CFR 1.182 is acknowledged.

RELEVANT STATUTE AND REGULATIONS

35 U.S.C. 102 provides, in pertinent part:

	(a)  NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
	*****

	(2) the claimed invention was described in a patent issued under section 151, or in an 	application for patent published or deemed published under section 122(b), in which the 	patent or application, as the case may be, names another inventor and was effectively 	filed before the effective filing date of the claimed invention.

	(b)  EXCEPTIONS.—
	*****

	(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A 	disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
	***

	(C)  the subject matter disclosed and the claimed invention, not later than the 	effective filing date of the claimed invention, were owned by the same person or subject 	to an obligation of assignment to the same person.

	(c)  COMMON OWNERSHIP UNDER JOINT RESEARCH AGREEMENTS.— Subject 	matter disclosed and a claimed invention shall be deemed to have been owned by the 		same person or subject to an obligation of assignment to the same person in applying the 	provisions of subsection (b)(2)(C) if—

	(1) the subject matter disclosed was developed and the claimed invention was made by, 	or on behalf of, 1 or more parties to a joint research agreement that was in effect on or 	before the effective filing date of the claimed invention;
	(2)  the claimed invention was made as a result of activities undertaken within the scope 	of the joint research agreement; and
	(3)  the application for patent for the claimed invention discloses or is amended 	to disclose the names of the parties to the joint research agreement. 

37 C.F.R. § 1.104(c)(4)(ii) provides:

	Subject matter which would otherwise qualify as prior art under 35 U.S.C. 102(a)(2) 	and a claimed invention will be treated as commonly owned for purposes of 35 	   	U.S.C. 102(b)(2)(C) on the basis of a joint research agreement under 35 U.S.C. 102(c) if:

	(A)    The applicant or patent owner provides a statement to the effect that the 	subject matter was developed and the claimed invention was made by or on behalf of one 	or more parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and 	§ 1.9(e), that was in effect on or before the effective filing date of the claimed invention, 	and the claimed invention was made as a result of activities undertaken within the scope 	of the joint research agreement; and

	(B)    The application for patent for the claimed invention discloses or is amended 	to disclose the names of the parties to the joint research agreement. 

37 CFR 1.321(d) provides:

	A terminal disclaimer, when filed in a patent application or in a reexamination 	proceeding to obviate double patenting based upon a patent or application that is 	not 	commonly owned but was disqualified as prior art as set forth in either § 	1.104(c)(4)(ii) 	or (c)(5)(ii) as the result of activities undertaken within the scope 	of a joint research 	agreement, must:

		(1)    Comply with the provisions of paragraphs (b)(2) through (b)(4) of 			this section;

		(2)    Be signed in accordance with paragraph (b)(1) of this section if filed 			in a patent application or be signed in accordance with paragraph (a)(1) of 			this section if filed in a reexamination proceeding;

		(3)    Include a provision waiving the right to separately enforce any patent 		granted on that application or any patent subject to the reexamination 			proceeding and the patent or any patent granted on the application 				which formed the basis for the double patenting, and that any patent 			granted on that application or any patent subject to the reexamination 			proceeding shall be enforceable only for and during 	such period that said 			patent and the patent, or any patent granted on the application, which 			formed the basis for the double patenting are not separately 	enforced.

37 CFR 1.183 provides:

	In an extraordinary situation, when justice requires, any requirement of the 	regulations in this part which is not a requirement of the statutes may be suspended or 	waived by the Director or the Director’s designee, sua sponte, or on petition of the 	interested party, subject to such other requirements as may be	imposed. Any petition 	under this section must be accompanied by the petition fee set forth in § 1.17(f).

DECISION

In the instant petition, Applicants request waiver of the requirement in 37 CFR 1.321(d) that the reference listed in the concurrently filed terminal disclaimer be disqualified as prior art as set forth in 37 CFR 1.104(c)(5)(ii). Applicants asserted the following on pages 4-5 of the petition: 

	Applicants understand that the provisions of 37 C.F.R. § 1.321(d) do not provide a 	mechanism to file a terminal disclaimer in situations where the joint research agreement 	meets the statutory requirements to be deemed commonly owned or subject to an 	obligation of assignment to the same person pursuant to pre-AIA  35 U.S.C. § 103(c), but 	the reference patent/application is not prior art that may be disqualified under pre-AIA  35 	U.S.C. 103(c)(1). In the present case, the cited reference patents/applications constitute 	do not constitute prior art that can be disqualified, because the present application claims 	priority to the same or earlier priority document as the reference patents/applications, and 	there is no assertion by the Office that any evidence shows invention by another prior to 	the priority date to which the present claims are entitled.

	The practical effect is that the Applicants are now subject to the extraordinary and unjust 	situation where the Office’s NDP rejection may not be overcome by under the rules.

	…
	Applicants respectfully submit that justice requires waiver of the non-statutory 	requirement of 37 C.F.R. § 1.321(d) that the references being disclaimed (US Patent Nos. 	11,286,478)) be disqualified as prior at under either pre-AIA  35 U.S.C. § 102(e), (f), or 	(g) in accordance with 37 C.F.R. § 1.104(c)(5)(ii). The result of this waiver is that the 	concurrently submitted JRA TDs should be approved and given full effect. 

Applicants’ instant petition under 37 CFR 1.183 has been fully considered.

As an initial matter, the application is subject to the first-inventor-to-file provisions of the America Invents Act (AIA ).  Therefore, the relevant statutes are 35 U.S.C. 102(a)(2), 102(b)(2)(C) and 102(c), and the relevant rule is 37 CFR 1.104(c)(4)(ii). All of applicant’s arguments in the petition are based on  pre-AIA  law and therefore are not persuasive. 
In addition, the prior art disqualification requirement in 37 CFR 1.321(d) can only be waived where the requirements in 37 CFR 1.104(c)(4)(ii) to establish existence of a joint research agreement have been met and the terminal disclaimer otherwise complies with all of the requirements of 37 CFR 1.321(d) (except for the reference listed in the terminal disclaimer being disqualified as prior art for which waiver is being presently requested).  The record reveals that Applicants did not meet the requirements to establish the existence of a joint research agreement (JRA) in accordance with 37 CFR 1.104(c)(4)(ii)2 because Applicants did not submit a statement in accordance with 37 CFR 1.104(c)(4)(ii)(A).

Accordingly, the present petition is dismissed.
	
The time period for filing a renewed petition is governed by 37 CFR 1.181(f). Therefore, if reconsideration of this decision is desired, any response to this decision must be submitted within TWO MONTHS from the mail/notification date of this decision, and extensions of time under 37 CFR 1.136(a) are not permitted. The reply should include a cover letter entitled “Renewed Petition pursuant to 37 CFR 1.183.” This is not a final agency action within the meaning of        35 U.S.C. 704. 
A petition fee will not be required for a renewed petition requesting reconsideration of this decision. Applicant must refile the terminal disclaimer and a proper statement under 37 CFR 1.104(c)(4)(ii)(A) with the request for reconsideration. A new terminal disclaimer fee will not be required for the terminal disclaimer listing the same reference. 

CONCLUSION

1.	The July 6, 2022 petition filed under 37 CFR 1.183 is dismissed.

2.	The terminal disclaimer filed on July 6, 2022 will be forwarded to the paralegal staff for processing.

3.	Telephone inquiries related to this decision should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The reference listed on the terminal disclaimer filed on July 6, 2022 is U.S. Patent Nos. 11,286,478.
        2 Applicant amended the specification on July 6, 2022 to name the parties to the JRA. The $140 fee as set forth in 37 CFR 1.17(i) as required by 37 CFR 1.71(g)(2) for the amendment to the specification under 37 CFR 1.71(g)(1) to disclose the names of the parties to the JRA has been charged to Deposit Account No. 19-0741, as authorized by the instant petition.